

Exhibit 10.1


2017 INCENTIVE PLAN
OF
CARRIZO OIL & GAS, INC.
EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT

This Employee Restricted Stock Unit Award Agreement (“Agreement”) is effective
as of ____________, 2019 (the “Grant Date”), by and between Carrizo Oil & Gas,
Inc., a Texas corporation (the “Company”), and ________________ (the “Grantee”).
The Company has adopted the 2017 Incentive Plan of Carrizo Oil & Gas, Inc., as
amended and restated effective May 16, 2019 (as amended, modified or
supplemented from time to time, the “Plan”), by this reference made a part
hereof, for the benefit of eligible employees, directors and independent
contractors of the Company and its Subsidiaries. Capitalized terms used and not
otherwise defined herein shall have the meaning ascribed thereto in the Plan.
Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the restricted stock
units provided herein in order to provide Grantee with additional remuneration
for services rendered, to encourage Grantee to remain in the employ of the
Company or its Subsidiaries and to increase Grantee’s personal interest in the
continued success and progress of the Company.
The Company and Grantee therefore agree as follows:
1.Grant of Restricted Stock Units. Subject to the terms and conditions herein,
effective as of the Grant Date, the Company hereby awards to the Grantee,
pursuant to the Plan, a right to receive _____ shares of Common Stock of the
Company, par value $.01 per share, or the cash equivalent thereof (“Restricted
Stock Units”).
2.    Vesting Schedule and Settlement.
Subject to the provisions of this paragraph 2 and paragraph ‎3 hereof, the
Restricted Stock Units shall vest in one-third increments (rounded up to the
nearest whole number) on each of ____________, 2020, ____________, 2021 and
____________, 2022 (each, a “Vesting Date”); provided that the Grantee remains
in continuous employment with the Company or any Subsidiary (or the successor of
any such company) through each Vesting Date. .
Notwithstanding the foregoing, the parties acknowledge that Employee is a
participant in the Carrizo Oil & Gas, Inc. Change in Control Severance Plan,
effective as of February 14, 2019 (the “Change in Control Severance Plan”),
which provide additional benefits on a Change in Control and in connection with
certain terminations of employment following a Change in Control.
Notwithstanding anything to the contrary, the Employee acknowledges that he
shall not be entitled to receive the Change in Control Benefits set forth in
Section 3.01 of the Change in Control Severance Plan, and hereby waives any such
entitlement, unless his employment with the Company is





--------------------------------------------------------------------------------




terminated during the Protected Period (as defined in the Change in Control
Severance Plan) under circumstances entitling him to severance benefits under
the Change in Control Severance Plan.
As soon as practicable but in no event later than thirty (30) days following the
occurrence of a Vesting Date, the Company shall deliver to the Grantee (i)
certificates representing the applicable number shares of Common Stock or cause
the applicable number of shares of Common Stock to be evidenced in book-entry
form in the Grantee’s name in the stock register of the Company maintained by
the Company’s transfer agent, (ii) cash equal to the Fair Market Value of the
applicable number of shares of Common Stock on such Vesting Date, or (iii) any
combination of (i) or (ii).
3.    Termination of Employment; Forfeiture. Upon termination of the Grantee’s
employment with the Company or any Subsidiary (or the successor of any such
company) as a result of the death of the Grantee, the Restricted Stock Units
shall immediately vest. Upon termination of the Grantee’s employment with the
Company or any Subsidiary (or the successor of any such company) for any reason
other than death, all unvested Restricted Stock Units shall be immediately
forfeited to the Company; subject, however, to the provisions of any employment
agreement between the Company and Grantee (the “Employment Agreement”).
4.    No Ownership Rights Prior to Issuance of Shares of Common Stock; No
Dividend Equivalents. Neither the Grantee nor any other person shall become the
beneficial owner of the shares of Common Stock underlying the Restricted Stock
Units, nor have any rights of a shareholder (including, without limitation,
dividend and voting rights) with respect to any such shares of Common Stock,
unless and until and after such shares of Common Stock have been delivered to
the Grantee as described in paragraph 2.
5.    Mandatory Withholding of Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the shares of Common Stock or cash otherwise payable
or deliverable an amount of cash and/or number of shares of Common Stock (valued
at their Fair Market Value) on the applicable date that is equal to the amount
of all federal, state and local taxes required to be withheld by the Company, as
determined by the Committee. In the event the Company, in its sole discretion,
determines that the Grantee’s tax obligations will not be satisfied under the
methods otherwise expressly described above and the Grantee does not provide
payment to the Company in the form of cash or shares of Common Stock (valued at
their Fair Market Value) sufficient to satisfy any withholding obligations, then
the Grantee, subject to compliance with the Company’s insider trading policies,
authorizes the Company or the Company’s Stock Plan Administrator to (i) sell a
number of shares of Common Stock issued or outstanding pursuant to the Award,
which number of shares of Common Stock the Company determines has at least the
market value sufficient to meet the tax withholding obligations, plus additional
shares of Common Stock to account for rounding and market fluctuations and
(ii) pay such tax withholding to the Company. The shares of Common Stock may be
sold as part of a block trade with other Participants such that all Participants
receive an average price.
6.    Restrictions Imposed by Law. Without limiting the generality of Section 16
of the Plan, the Grantee agrees that the Company will not be obligated to
deliver any shares of Common Stock if counsel to the Company determines that
such exercise or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of,


-2-

--------------------------------------------------------------------------------




or agreement of the Company with, any securities exchange or association upon
which the Common Stock is listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the issuance or
delivery of shares of Common Stock to comply with any such law, rule, regulation
or agreement.
7.    Assignability. Except as expressly provided herein, the Restricted Stock
Units are not transferable (voluntarily or involuntarily) other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Internal Revenue Code of 1986, as amended (the
“Code”) or Title I of the Employee Retirement Income Security Act, or the rules
thereunder (a “QDRO”), and may not otherwise be assigned, pledged, hypothecated
or otherwise disposed of and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, the award provided for herein shall immediately become
null and void, and the Restricted Stock Units shall be immediately forfeited.
Notwithstanding the foregoing, the Restricted Stock Units are transferable by
the Grantee to (i) the spouse, children or grandchildren of the Grantee
(“Immediate Family Members”), (ii) a trust or trusts for the exclusive benefit
of such Immediate Family Members (“Immediate Family Member Trusts”), or (iii) a
partnership or partnerships in which such Immediate Family Members have at least
ninety‑nine percent (99%) of the equity, profit and loss interests (“Immediate
Family Member Partnerships”). Subsequent transfers of a transferred Restricted
Stock Unit shall be prohibited except by will or the laws of descent and
distribution or pursuant to a QDRO, unless such transfers are made to the
original Grantee or a person to whom the original Grantee could have made a
transfer in the manner described herein. No transfer shall be effective unless
and until written notice of such transfer is provided to the Committee, in the
form and manner prescribed by the Committee. Following transfer, the Restricted
Stock Units shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer, and, except as otherwise provided
herein, the term “Grantee” shall be deemed to refer to the transferee. The
consequences of termination of employment shall continue to be applied with
respect to the original Grantee.
8.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be delivered personally or sent by first
class mail, postage prepaid to the following address:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Human Resources
with a copy to:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Law Department


-3-

--------------------------------------------------------------------------------




Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address, or shall be sent to the
Grantee’s e‑mail address specified in the Company’s records.
9.    Grantee Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue in the employ of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any employing Subsidiary to terminate the Grantee’s employment at any time, with
or without cause; subject, however, to the provisions of any Employment
Agreement.
10.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Texas. Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County, Texas. Each
of the Grantee and the Company consents to the jurisdiction of any such court in
any such suit, action, or proceeding and waives any objection that it may have
to the laying of venue of any such suit, action, or proceeding in any such
court.
11.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
12.    Duplicate Originals. The Company and the Grantee may execute any number
of copies of this Agreement. Each executed copy shall be an original, but all of
them together represent the same agreement.
13.    Rules by Committee. The rights of the Grantee and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
14.    Entire Agreement. Subject to the provisions of any Employment Agreement,
Grantee and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the Restricted
Stock Units and replaces and makes null and void any prior agreements, oral or
written, between Grantee and the Company regarding the Restricted Stock Units.


-4-

--------------------------------------------------------------------------------




To the extent of any conflict between this Agreement and any Employment
Agreement, the terms of such Employment Agreement shall control; provided,
however, that the parties acknowledge and agree that to the extent set forth in
paragraph 2, the provisions of this Agreement modify and supersede the terms of
the Change in Control Severance Plan and the Employment Agreement with respect
to the consequences of this award of Restricted Stock Units in a Change in
Control.
15.    Code Section 409A. Payments under this Agreement are designed to be made
in a manner that is exempt from Code Section 409A as a “short-term deferral,”
and the provisions of this Agreement will be administered, interpreted and
construed accordingly (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).
16.    Excise Taxes. Subject to the provisions of any Employment Agreement and
notwithstanding anything to the contrary in this Agreement, if the Grantee is a
“disqualified individual” (as defined in Code Section 280G(c)), and the payments
and benefits provided for under this Agreement, together with any other payments
and benefits which the Grantee has the right to receive from the Company or any
of its affiliates or any party to a transaction with the Company or any of its
affiliates, would constitute a “parachute payment” (as defined in Code Section
280G(b)(2)), then the payments and benefits provided for under this Agreement
shall be either (a) reduced (but not below zero) so that the present value of
such total amounts and benefits received by the Grantee from the Company and its
affiliates will be one dollar ($1.00) less than three times the Grantee’s “base
amount” (as defined in Code Section 280G(b)(3)) and so that no portion of such
amounts and benefits received by the Grantee shall be subject to the excise tax
imposed by Code Section 4999 or (b) paid in full, whichever produces the better
net after-tax position to the Grantee (taking into account any applicable excise
tax under Code Section 4999 and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing
payments or benefits to be paid hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time). The determination as
to whether any such reduction in the amount of the payments and benefits
provided hereunder is necessary shall be made by a nationally recognized
accounting firm selected by the Company. If a reduced payment or benefit is made
or provided and through error or otherwise that payment or benefit, when
aggregated with other payments and benefits from the Company (or its affiliates)
used in determining if a parachute payment exists, exceeds one dollar ($1.00)
less than three times the Grantee’s base amount, then the Grantee shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. For the avoidance of doubt, if any Employment
Agreement contains specific provisions relating to Code Section 280G and Code
Section 4999, then this paragraph 16 shall not apply to the Restricted Stock
Units.


-5-

--------------------------------------------------------------------------------




17.    Grantee Acceptance. Grantee shall signify acceptance of the terms and
conditions of this Agreement by executing this Agreement and returning an
executed copy to the Company.
CARRIZO OIL & GAS, INC.




By:     
S. P. Johnson IV
President




ACCEPTED:




                
[Name]






-6-